DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      JAMES EDWARD LONG,
                           Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D20-2640

                          [August 19, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Michael C. Heisey, Judge; L.T. Case No. 47-2016-CF-
000332-AXMX.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and GERBER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.